ORDER
PER CURIAM.
Lee Kimble appeals from the judgment and sentence entered upon his conviction by a jury of first degree robbery, Section 569.020 RSMo 1994, and misdemeanor resisting-interfering with arrest, Section 575.150 RSMo 1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, set*656ting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).